



Exhibit 10.60


FIRST AMENDMENT TO THE
BAKER HUGHES COMPANY EMPLOYEE STOCK PURCHASE PLAN

THIS AMENDMENT by Baker Hughes Company (the “Company”),
W I T N E S S E T H:
WHEREAS, the Company previously adopted the Baker Hughes Company Employee Stock
Purchase Plan, previously named the Baker Hughes, a GE company Employee Stock
Purchase Plan (the “Plan”);
WHEREAS, the name of Baker Hughes, a GE company has changed to Baker Hughes
Company;
WHEREAS, General Electric Company has reduced its ownership interest in the
Company to less than 50 percent of the outstanding equity securities of the
Company;
WHEREAS, the Company reserved the right in Section 10.3 to amend the Plan; and
WHEREAS, the Company has determined to amend the Plan;
NOW, THEREFORE, effective January 1, 2020, the Plan is hereby amended as
follows:
(1)    Section 2.22 of the Plan is amended to provide as follows:
“Plan” means the Baker Hughes Company Employee Stock Purchase Plan, as amended
from time to time.


(2)    Section 2.2 of the Plan is amended to provide as follows:
“Affiliate” means any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
31st day of January, 2020.
BAKER HUGHES COMPANY

/s/ Manjit Gill
By: Manjit Gill
Title: Vice President, Total Rewards


